Title: To Benjamin Franklin from Hannah Walker, 26 October 1765
From: Walker, Hannah
To: Franklin, Benjamin


Honoured Sir
Westbury Oct th: 26: 1765
I have sent an order according to Mrs. Stevensons Letter and return you a thousand thanks for so great a Favour and my Husband and I both Humbly ask your Pardon for so greatly offending so good a friend which if we were Present ought to be on our Bended knees for such Extreme Favours and such great offences for which Dear Sir I myself Humbly beg you will Pardon me for it was sore against my will to do such a thing but my Husband promising so faithfully if I would forgive him what was Past and write to Mrs. Stevenson he would take all the Pains he could towards his Family with his solicitations and [my?] great Straights made me do the thing I was so unwilling to do and the misfortunes I labour under at this Present are Nothing through me I can safely say through any neglect of me for Sir I have done more than was fitting or Reasonable for a woman to do but I thought if I could save charge I would for Brewing and washing and mending and making for my family and but one woman to do everything sick or well. I have been force to do things when I have not been able many times Indeed Sir if you did know in everything what I have gone through in every thing ill nature by his Friends and Troubles in my Family innumerable and no body to comfort me but God alone you I am sure would Pity me very much and think no body could have gone through it but to give a full account [of it] in a Letter would be to Troublesome but [no one] as been in his [geaity?] I have been at work till [one] sometimes too or three aclock no hour has been Exempt both Early and late from nights at work and cried many a time to think I could not attain my Desires so as I would having so good a Friend and our Farmers wifes have blamed me very much for slaving myself so much and many times has caused my ill health but within this quarter of a year I have found more goodness to me and Industry in his Buisness than ever I have since we was married and I hope he now will continue it as he Promises so faithfully never to be Dilatory in his Buisness again and as for my Part Nothing Shall be wanting in me so far as my health will allow and tho it is the winters season the worse for trade yet we will strive to the uttmost of our Power for since we came from London I took courage and would take the chiefest care in the household affairs and I found my comforts seemed to appear apace till this thing Broke out which as you are so very kind to undertake and aid us out of it I hope with Gods Blessing to see more Comfort than what I have seen. Most Honoured Sir I hope at midsummer you will continue your former goodness to me in compassion to me and my Dear Children and be Pleased to Pardon these great offences which I acknowledge are very great and Humbly Implore your reconciliation to me for since I have received Mrs. Stevensons Letter I can have no Peace nor tranquility in my mind to think I have so much offended so Dear a Friend. I almost am afraid to beg the Favour of an Answer I can take no rest my mind is so uneasy and I dare say my Husband is not the Least behind me in [Concern?] for I never saw anybody worse Shock in my Life When he saw the Letter and what Shifts so ever we make we will do what lies in our Power to get rid of this Trouble for it never was my Inclination to be Dilatory in the least and that Mr. Truelove knows to be true Sir [You] would be Pleased to take me once again in to your [Favour] as I might receive that Happiness once again [to receive] a Line or too from your good hands when Business will permit I should be Easy to go about my Business which now is such a Burden my mind being so greatly oppressed with Sorrow. My cousin joyns my Husband and my self in Begging the acceptance of our Humble Dutye to you and all your good Family from your most Humble and most obidient suplicant
Hannah Walker

P S our Humble Complements to Mrs. Stevenson
 
Addressed: To / Benjman Franklin Esq / at Mrs Stevensons in / Craven Street near / the Strand / London
Endorsed: Mrs Walker
